Title: To George Washington from Alexander Hamilton, 30 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasy Departt April 30. 1794.
          
          Inclosed I have the honor to send you the translation of a letter from Mr Fauchet, of
            the 21st instant.
          The arrangements of the Treasury have been taken so as to correspond with the epochs of
            promised payment. But I entertain no doubt that I can facilitate an arrangement between
            the Bank & Mr Fauchet which will accomplish in substance the object of his
              letter. I did not think it proper, however, to take any
            definitive step without previously placing the subject under the eye of the
            President.
          The Minister is desirous of securing an additional sum for satisfying two drafts of his
            predecessor, which he specifies. It will be within the compass of our means to perform
            this also. But it is not within the limit heretofore prescribed and it includes besides
            considerations which are proper only for the decision of the President. With perfect respect &c.
          
            Alexandr Hamilton
          
        